The record, herein, reveals that at both sentencing and resentencing appellant was not advised of his right under section 1943 of the Penal Law to a jury trial on the issue of whether he was the person named in the information as having -been convicted of a prior felony. Further on resentencing it does not appear that the court asked the appellant if he was the person mentioned in the information. Judgment of conviction reversed, on the law, and the case remanded to the Tompkins County Court for compliance with section 1943 of the Penal Law. Bergan, P. J., Gibson, Herlihy, Reynolds and Taylor, JJ., concur.